Exhibit 10.1

 

FY 2004 Incentive Plan Description

 

Purpose

 

The Incentive Plan is designed to motivate and reward participants for the
achievement of fiscal year financial and non-financial objectives that directly
contribute to the success of the various business groups and Cadmus overall.

 

Eligibility

 

Participation in the Plan is limited to key managers at the Corporate and Group
levels who have accountability for and significant impact on business strategy,
business growth and profitability. Participants must be in salary grade 17 and
above and their participation is confirmed at the beginning of each Plan year.
Participants must still be employed at the time of distribution generally late
August following completion of the fiscal year. A minimum of six months service
in an eligible position generally is required for participation in the Plan.
Awards to individuals with less than one year’s participation will be prorated
based on the tenure in the eligible position.

 

Target Incentive Award

 

The Target Incentive Award is the amount that the participant is eligible to
receive if the combined, weighted performance against the Plan objectives equals
an overall achievement level of 100%. Depending upon the scope and impact of the
participant’s position, Target Incentive Awards range from 10% to 60% of base
salary.

 

In addition, participants are evaluated based on personal performance and
objectives, which are set at the beginning of the year. For all group
participants, one common individual goal will be the achievement of the group’s
overall sales budget for FY2004. The level of achievement for each participant’s
overall performance and accomplishment of objectives also impacts the award. The
actual award received by the participant could be substantially higher or lower
than the target amount as a result of their individual performance.

 

Corporate participants are evaluated based on Earnings Per Share (EPS) and
business group participants on Operating Profit (OP) for their group with an
added “Cadmus Factor” based on EPS.

 

First Half Awards

 

No midyear payments will be made for FY 2004.



--------------------------------------------------------------------------------

General Plan Provisions

 

Participation in the Plan terminates on the date the participant terminates
employment with Cadmus, whether voluntary or involuntary.

 

With the exception of disability, retirement or death, participants must be
actively employed on the date the awards are paid in order to receive an
incentive award. Cadmus, at its sole discretion, may make an award to a former
associate, or to the former associate’s estate, in such amount as it deems
appropriate.

 

Should a participant transfer to another business group during the Plan year,
the final award will be jointly determined and prorated for the time spent in
each group.

 

Incentive award recommendations for all Plan participants are to be submitted to
the Senior Vice President, Human Resources and Corporate Secretary by August 15,
2004. Award payments require approval by the CEO, Group President and the Human
Resource and Compensation Committee (HRCC) of the Board of Directors.
Documentation of individual objectives and accomplishments may be required to be
submitted along with the award recommendations at year-end.

 

The CEO and HRCC reserve the right to adjust the overall incentive pool and/or
individual incentive awards in their discretion for such matters and amounts as
deemed necessary to meet minimally acceptable EPS requirements, to adjust for
individual or division performance that falls below the Plan threshold or above
the Plan maximum, or to adjust for individual performance determined by the CEO
or HRCC to require either positive or negative adjustment.

 

Payments will be made to participants in cash as soon as practical after the
HRCC meeting in August 2004.

 

Nothing in this FY 2004 Incentive Plan Description or in any action taken
thereunder shall affect the Company’s right to terminate at any time and for any
reason the employment of any associate who is a participant in the Plan.

 

Definitions

 

Base Salary   The base annual salary rate of a participant as of October 1 of
the Plan Year or, if later, the time he or she is approved as a participant for
a given year, exclusive of bonuses, commissions or any special payments Earnings
Per Share (EPS)   Net earnings, post incentive, but before unusual, one-time
charges, gains or losses divided by average common shares outstanding. EPS does
include ongoing savings from restructuring. Operating Profit (OP)  
Pre-incentive, operating earnings before one-time charges, gains or losses.
Includes ongoing savings from restructuring. Plan Year   The period commencing
July 1, 2003 and ending June 30, 2004 for which performance is being measured.